                           1 McCormick, Barstow, Sheppard,
                             Wayte & Carruth LLP
                           2 Dana B. Denno, #227971
                               dana.denno@mccormickbarstow.com
                           3 7647 North Fresno Street
                             Fresno, California 93720
                           4 Telephone:     (559) 433-1300
                             Facsimile:     (559) 433-2300
                           5
                             Attorneys for State Farm Mutual Automobile
                           6 Insurance Company

                           7

                           8
                                                             UNITED STATES DISTRICT COURT
                           9
                                            EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
                       10

                       11
                               THOMAS D. ALDREDGE,                                 Case No. 2:19-CV-01140-JAM-KJN
                       12
                                              Plaintiff,                           STIPULATED PROTECTIVE ORDER
                       13
                                      v.
                       14
                          STATE FARM MUTUAL AUTOMOBILE
                       15 INSURANCE COMPANY,

                       16                     Defendant.

                       17

                       18
                                      1.      PURPOSES AND LIMITATIONS
                       19
                                      Disclosure and discovery activity in this action are likely to involve production of
                       20
                               confidential, proprietary, or private information for which special protection from public disclosure
                       21
                               and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                       22
                               the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                       23
                               Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                       24
                               or responses to discovery and that the protection it affords from public disclosure and use extends
                       25
                               only to the limited information or items that are entitled to confidential treatment under the
                       26
                               applicable legal principles. It is the intent of the parties that information will not be designated as
                       27
                               confidential for tactical reasons and that nothing be so designated without a good faith belief that it
                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                                 STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 has been maintained in a confidential, non-public manner, and there is good cause why it should not

                           2 be part of the public record of this case. The parties further acknowledge, as set forth in Section

                           3 12.3, below, that this Stipulated Protective Order does not entitle them to file confidential

                           4 information under seal; Eastern District Local Rule 141 sets forth the procedures that must be

                           5 followed and the standards that will be applied when a party seeks permission from the court to file

                           6 material under seal.

                           7         2.      DEFINITIONS

                           8         2.1     Challenging Party:     a Party or Non-Party that challenges the designation of

                           9 information or items under this Order.
                       10            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                       11 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                       12 Civil Procedure 26(c) and that the Designating Party reasonably and in good faith believes have

                       13 been maintained in a confidential, non-public manner, and there is good cause why it should not be

                       14 part of the public record of this case.

                       15            In this action, Confidential Information or Items are likely to include information that is
                       16 “Trade secret,” as set forth in the Uniform Trade Secrets Act, and research, development, or

                       17 commercial information that is of a competitively sensitive nature and that a reasonably prudent

                       18 business person in the applicable field would not release to or share with the public in the ordinary

                       19 course of business, and the release of which would likely cause proprietary, competitive, or

                       20 economic harm. This material and information includes, among other things, certain information in

                       21 State Farm’s claims adjusting manuals, underwriting manuals, procedural manuals, guidelines for

                       22 investigating and adjusting first party property claims, bulletins and other documents concerning

                       23 the handling of claims pursuant to the California Fair Claims Settlement Practices Regulations.

                       24 Umpqua Bank v. First Am. Title Ins. Co., No. CIV S-09-3208 WBS EF, 2011 WL 997212, at *8

                       25 (E.D. Cal. Mar. 17, 2011)(directing parties to submit proposed stipulated protective order based on

                       26 insurer’s assertion of claims manual as confidential and privileged); GBTI, Inc. v. Ins. Co. of State

                       27 of Pa., 2010 WL 2942631, at *4 (E.D. Cal. July 23, 2010)(underwriting and claims manuals to be

                       28 produced subject to appropriate confidentiality/protective order in recognition by the Court that the
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 2
                                                               STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 insurer “has a legitimate interest in protecting its trade secrets and other confidential proprietary

                           2 information.”); McCurdy v. Metro. Life Ins. Co., 2007 WL 915177, at *4 (E.D. Cal. Mar. 23,

                           3 2007)(claims and procedural manuals, guidelines, bulletins, and memoranda to be produced in

                           4 accordance with the terms of a stipulated protective order.); Nationwide Mut. Ins. Co. v. Ryan, 2013

                           5 WL 6001931, at *4 (N.D. Cal. Nov. 12, 2013)(ordering production of claims adjusting manual,

                           6 underwriting manual and investigations manual pursuant to a stipulated protective order.).

                           7          2.3    Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

                           8 as their support staff).

                           9          2.4    Designating Party: a Party or Non-Party that designates information or items that it
                       10 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                       11             2.5    Disclosure or Discovery Material: all items or information, regardless of the medium
                       12 or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                       13 transcripts, and tangible things), that are produced or generated in disclosures or responses to

                       14 discovery in this matter.

                       15             2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to
                       16 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                       17 consultant in this action.

                       18             2.7    House Counsel: attorneys who are employees of a party to this action. House
                       19 Counsel does not include Outside Counsel of Record or any other outside counsel.

                       20             2.8    Non-Party: any natural person, partnership, corporation, association, or other legal
                       21 entity not named as a Party to this action.

                       22             2.9    Outside Counsel of Record: attorneys who are not employees of a party to this action
                       23 but are retained to represent or advise a party to this action and have appeared in this action on

                       24 behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

                       25             2.10   Party: any party to this action, including all of its officers, directors, employees,
                       26 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                       27             2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                       28 Material in this action.
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  3
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1         2.12    Professional Vendors: persons or entities that provide litigation support services

                           2 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                           3 storing, or retrieving data in any form or medium) and their employees and subcontractors.

                           4         2.13    Protected Material: any Disclosure or Discovery Material that is designated as

                           5 “CONFIDENTIAL.”

                           6         2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

                           7 Producing Party.

                           8         3.      SCOPE

                           9         The protections conferred by this Stipulation and Order cover not only Protected Material
                       10 (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                       11 copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                       12 conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                       13 However, the protections conferred by this Stipulation and Order do not cover the following

                       14 information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                       15 Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                       16 publication not involving a violation of this Order, including becoming part of the public record

                       17 through trial or otherwise; and (b) any information known to the Receiving Party prior to the

                       18 disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

                       19 information lawfully and under no obligation of confidentiality to the Designating Party. Any use

                       20 of Protected Material at trial shall be governed by a separate agreement or order.

                       21            4.      DURATION
                       22            Even after final disposition of this litigation, the confidentiality obligations imposed by this
                       23 Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                       24 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                       25 defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

                       26 and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                       27 time limits for filing any motions or applications for extension of time pursuant to applicable law.

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                   4
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1         5.      DESIGNATING PROTECTED MATERIAL

                           2         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                           3 Non-Party that designates information or items for protection under this Order must take care to

                           4 limit any such designation to specific material that qualifies under the appropriate standards. The

                           5 Designating Party must designate for protection only those parts of material, documents, items, or

                           6 oral or written communications that qualify – so that other portions of the material, documents,

                           7 items, or communications for which protection is not warranted are not swept unjustifiably within

                           8 the ambit of this Order.

                           9         Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                       10 to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                       11 encumber or retard the case development process or to impose unnecessary expenses and burdens

                       12 on other parties) expose the Designating Party to sanctions.

                       13            If it comes to a Designating Party’s attention that information or items that it designated for
                       14 protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                       15 that it is withdrawing the mistaken designation.

                       16            5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                       17 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                       18 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                       19 designated before the material is disclosed or produced.

                       20            Designation in conformity with this Order requires:
                       21            (a) for information in documentary form (e.g., paper or electronic documents, but excluding
                       22 transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

                       23 legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or

                       24 portions of the material on a page qualifies for protection, the Producing Party also must clearly

                       25 identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                       26            A Party or Non-Party that makes original documents or materials available for inspection
                       27 need not designate them for protection until after the inspecting Party has indicated which material

                       28 it would like copied and produced. During the inspection and before the designation, all of the
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  5
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

                           2 Party has identified the documents it wants copied and produced, the Producing Party must

                           3 determine which documents, or portions thereof, qualify for protection under this Order. Then,

                           4 before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL”

                           5 legend to each page that contains Protected Material. If only a portion or portions of the material on

                           6 a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

                           7 (e.g., by making appropriate markings in the margins).

                           8          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                           9 Designating Party identify on the record, before the close of the deposition, hearing, or other
                       10 proceeding, all protected testimony. When, at deposition, it is impractical to identify separately

                       11 each portion of testimony that is entitled to protection, and when it appears that substantial portions

                       12 of the testimony may qualify for protection, the Producing Party may invoke on the record (before

                       13 the deposition or proceeding is concluded) a right to have up to ten (10) days from receipt of an

                       14 unofficial transcript to identify the specific portions of the testimony as “CONFIDENTIAL.” Only

                       15 those portions of the testimony that are appropriately designated as “CONFIDENTIAL” for

                       16 protection within the 10 days shall be covered by the provisions of this Stipulation and Protective

                       17 Order. Transcript pages containing Protected Material must be separately bound by the court

                       18 reporter, who must affix to each such page the legend “CONFIDENTIAL”, as instructed by the

                       19 Producing Party.

                       20             (c) for information produced in some form other than documentary and for any other
                       21 tangible items, that the Producing Party affix in a prominent place on the exterior of the container

                       22 or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

                       23 portion or portions of the information or item warrant protection, the Producing Party, to the extent

                       24 practicable, shall identify the protected portion(s).

                       25             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                       26 designate qualified information or items does not, standing alone, waive the Designating Party’s

                       27 right to secure protection under this Order for such material. Upon timely correction of a

                       28 designation, the Receiving Party must make reasonable efforts to assure that the material is treated
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                   6
                                                                 STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 in accordance with the provisions of this Order.

                           2         6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                           3         6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

                           4 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                           5 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                           6 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

                           7 challenge a confidentiality designation by electing not to mount a challenge promptly after the

                           8 original designation is disclosed.

                           9         6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                       10 by providing written notice of each designation it is challenging and describing the basis for each

                       11 challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

                       12 recite that the challenge to confidentiality is being made in accordance with this specific paragraph

                       13 of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

                       14 begin the process by conferring directly (in voice to voice dialogue; other forms of communication

                       15 are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

                       16 Party must explain the basis for its belief that the confidentiality designation was not proper and

                       17 must give the Designating Party an opportunity to review the designated material, to reconsider the

                       18 circumstances, and, if no change in designation is offered, to explain the basis for the chosen

                       19 designation. A Challenging Party may proceed to the next stage of the challenge process only if it

                       20 has engaged in this meet and confer process first or establishes that the Designating Party is

                       21 unwilling to participate in the meet and confer process in a timely manner.

                       22            6.3     Judicial Intervention.   If the Parties cannot resolve a challenge without court
                       23 intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

                       24 Local Rule 230 (and in compliance with Civil Local Rule 141 and 141.1, if applicable) within 14

                       25 days of the parties agreeing that the meet and confer process will not resolve their dispute. Each

                       26 such motion must be accompanied by a competent declaration affirming that the movant has

                       27 complied with the meet and confer requirements imposed in the preceding paragraph. Failure by the

                       28 Designating Party to make such a motion including the required declaration within 14 days of
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  7
                                                                  STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 impasse on the meet and confer shall automatically waive the confidentiality designation for each

                           2 challenged designation. In addition, the Challenging Party may file a motion challenging a

                           3 confidentiality designation at any time if there is good cause for doing so, including a challenge to

                           4 the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

                           5 this provision must be accompanied by a competent declaration affirming that the movant has

                           6 complied with the meet and confer requirements imposed by the preceding paragraph.

                           7          The burden of persuasion in any such challenge proceeding shall be on the Designating

                           8 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                           9 unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                       10 Unless the Designating Party has waived the confidentiality designation by failing to file a motion

                       11 to retain confidentiality as described above, all parties shall continue to afford the material in

                       12 question the level of protection to which it is entitled under the Producing Party’s designation until

                       13 the court rules on the challenge.

                       14             7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                       15             7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                       16 produced by another Party or by a Non-Party in connection with this case only for prosecuting,

                       17 defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                       18 the categories of persons and under the conditions described in this Order. When the litigation has

                       19 been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                       20 DISPOSITION).

                       21             Protected Material must be stored and maintained by a Receiving Party at a location and in
                       22 a secure manner that ensures that access is limited to the persons authorized under this Order.

                       23             7.2    Final Disposition. Nothing in this Protective Order disallows State Farm's from:
                       24                    (a) complying with any state or federal law or regulation, including reporting of
                       25 information to a regulator or government entity as permitted and/or required by applicable state and

                       26 federal law;

                       27                    (b) adding information discovered that is relevant to a claim to the relevant electronic
                       28 record in its electronic claim system;
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                   8
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1                 (c) disclosing evidence of a crime or fraud; retaining information necessary to meet

                           2 mandated retention requirements; or,

                           3                 (d) retaining copies of Protected Information that may exists on back-up media or

                           4 other computer or archive storage not regularly accessed by business users in the ordinary course

                           5         Provided that should a copy of the Confidential Information be accessed it will not be used

                           6 for a purpose inconsistent with this Order.

                           7         7.3     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                           8 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                           9 information or item designated “CONFIDENTIAL” only to:
                       10            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
                       11 said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                       12 this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

                       13 attached hereto as Exhibit A;

                       14            (b) the officers, directors, and employees (including House Counsel) of the Receiving Party
                       15 to whom disclosure is reasonably necessary for this litigation and who have signed the

                       16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       17            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                       18 reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                       19 to Be Bound” (Exhibit A);

                       20            (d) the court and its personnel;
                       21            (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                       22 Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                       23 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       24            (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                       25 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                       26 unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                       27 deposition testimony or exhibits to depositions that reveal Protected Material must be separately

                       28 bound by the court reporter and may not be disclosed to anyone except as permitted under this
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 9
                                                               STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 Stipulated Protective Order.

                           2         (g) the author or recipient of a document containing the information or a custodian or other

                           3 person who otherwise possessed or knew the information.

                           4         (h) law enforcement officers, and/or other government agencies, as permitted or required

                           5 by applicable state and federal law.

                           6         (i) a jury involved in litigation concerning the claims and any defenses to any claims in this

                           7 lawsuit.

                           8         (j) anyone as otherwise required by law.

                           9         (k) as authorized by the Parties’ specifically.
                       10            8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                       11 OTHER LITIGATION

                       12            If a Party is served with a subpoena or a court order issued in other litigation that compels
                       13 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

                       14 must:

                       15            (a) promptly notify in writing the Designating Party. Such notification shall include a copy
                       16 of the subpoena or court order;

                       17            (b) promptly notify in writing the party who caused the subpoena or order to issue in the
                       18 other litigation that some or all of the material covered by the subpoena or order is subject to this

                       19 Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

                       20            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                       21 Designating Party whose Protected Material may be affected.

                       22            If the Designating Party timely seeks a protective order, the Party served with the subpoena
                       23 or court order shall not produce any information designated in this action as “CONFIDENTIAL”

                       24 before a determination by the court from which the subpoena or order issued, unless the Party has

                       25 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

                       26 expense of seeking protection in that court of its confidential material – and nothing in these

                       27 provisions should be construed as authorizing or encouraging a Receiving Party in this action to

                       28 disobey a lawful directive from another court.
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  10
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

                           2 IN THIS LITIGATION

                           3          (a) The terms of this Order are applicable to information produced by a Non-Party in this

                           4 action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                           5 connection with this litigation is protected by the remedies and relief provided by this Order.

                           6 Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                           7 protections.

                           8          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                           9 Party’s confidential information in its possession, and the Party is subject to an agreement with the
                       10 Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                       11             (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
                       12 the information requested is subject to a confidentiality agreement with a Non-Party;

                       13             (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
                       14 litigation, the relevant discovery request(s), and a reasonably specific description of the information

                       15 requested; and

                       16             (3) make the information requested available for inspection by the Non-Party.
                       17             (c) If the Non-Party fails to object or seek a protective order from this court within 14 days
                       18 of receiving the notice and accompanying information, the Receiving Party may produce the Non-

                       19 Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

                       20 a protective order, the Receiving Party shall not produce any information in its possession or control

                       21 that is subject to the confidentiality agreement with the Non-Party before a determination by the

                       22 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

                       23 seeking protection in this court of its Protected Material.

                       24             10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                       25             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                       26 Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                       27 the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                       28 disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  11
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                           2 Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

                           3 Be Bound” that is attached hereto as Exhibit A.

                           4         11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                           5 PROTECTED MATERIAL

                           6         When a Producing Party gives notice to Receiving Parties that certain inadvertently

                           7 produced material is subject to a claim of privilege or other protection, the obligations of the

                           8 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                           9 is not intended to modify whatever procedure may be established in an e-discovery order that
                       10 provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

                       11 and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

                       12 information covered by the attorney-client privilege or work product protection, the parties may

                       13 incorporate their agreement in the stipulated protective order submitted to the court.

                       14            12.     MISCELLANEOUS
                       15            12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek
                       16 its modification by the court in the future.

                       17            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                       18 no Party waives any right it otherwise would have to object to disclosing or producing any

                       19 information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                       20 Party waives any right to object on any ground to use in evidence of any of the material covered by

                       21 this Protective Order.

                       22            12.3    Filing Protected Material. Without written permission from the Designating Party or
                       23 a court order secured after appropriate notice to all interested persons, a Party may not file in the

                       24 public record in this action any Protected Material. A Party that seeks to file under seal any Protected

                       25 Material must comply with Civil Local Rule 141 and 141.1. Protected Material may only be filed

                       26 under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                       27 issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon the showing required

                       28 by applicable law. If a Receiving Party's request to file Protected Material under seal pursuant to
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                  12
                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 Civil Local Rule 141 is denied by the court, then the Receiving Party may file the information in

                           2 the public record unless otherwise instructed by the court.

                           3         13.     FINAL DISPOSITION

                           4         Subject to paragraph 7.2 above, within 60 days after the final disposition of this action, as

                           5 defined in paragraph 4, the Plaintiff must return all Protected Material to the State Farm Mutual

                           6 Automobile Insurance Company or destroy such material. As used in this subdivision, “all Protected

                           7 Material” includes all copies, abstracts, compilations, summaries, and any other format reproducing

                           8 or capturing any of the Protected Material. Whether the Protected Material is returned or destroyed,

                           9 the Plaintiff must submit a written certification to State Farm Mutual Automobile Insurance
                       10 Company by the 60-day deadline that (1) identifies (by category, where appropriate) all the

                       11 Protected Material that was returned or destroyed and (2) affirms that the Plaintiff has not retained

                       12 any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

                       13 the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

                       14 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

                       15 correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

                       16 and expert work product, even if such materials contain Protected Material. Any such archival

                       17 copies that contain or constitute Protected Material remain subject to this Protective Order as set

                       18 forth in Section 4 (DURATION).

                       19            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       20

                       21

                       22 Dated: June 17, 2021                                      GAVRILOV & BROOKS
                       23

                       24                                                  By: /s/_Ognian Gavrilov             _________
                                                                                   Ognian Gavrilov
                       25                                                          Attorneys for Thomas D. Aldredge
                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                 13
                                                               STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1 Dated: June 17, 2021                                           McCORMICK, BARSTOW, SHEPPARD,
                                                                                                WAYTE & CARRUTH LLP
                           2

                           3

                           4                                                        By: /s/ Dana B. Denno (as authorized on June 17, 2021)
                                                                                            Dana B. Denno
                           5                                                                Attorneys for State Farm Mutual Automobile
                                                                                            Insurance Company
                           6

                           7                                                         ORDER
                           8               The court has reviewed the parties’ stipulated protective order, and finds it comports with
                           9 the relevant authorities and the court’s applicable local rule. See L.R. 141.1(c); 1 see also Phillips
                       10 ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (requiring a

                       11 showing of good cause for protective orders). Therefore, the court APPROVES the protective

                       12 order, subject to the following clarification.

                       13                  The court’s Local Rules indicate that once this action is closed, “unless otherwise ordered,
                       14 the court will not retain jurisdiction over enforcement of the terms of any protective order filed in

                       15 that action.” L.R. 141.1(f); see also, e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL

                       16 495778 (E.D. Cal., Feb. 03, 2017) (noting courts in the district generally do not agree to retain

                       17 jurisdiction for disputes concerning protective orders after closure of the case). Based on this

                       18 rationale, the court will not retain jurisdiction over disputes arising from this protective order once

                       19 the case is closed.

                       20 Dated: June 21, 2021

                       21

                       22

                       23      aldr.1140


                       24
                               1
                                The court’s Local Rules instruct the parties, when requesting court approval of a protective order, to include:
                       25              (1) A description of the types of information eligible for protection under the order, with the
                                           description provided in general terms sufficient to reveal the nature of the information (e.g.,
                       26                  customer list, formula for soda, diary of a troubled child);
                                       (2) A showing of particularized need for protection as to each category of information proposed to
                       27                  be covered by the order; and
                                       (3) A showing as to why the need for protection should be addressed by a court order, as opposed
                       28                  to a private agreement between or among the parties.
                               Local Rule 141.1(c).
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP                                                                            14
                                                                       STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
                           1                                             EXHIBIT A

                           2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

                           3          I,   _____________________________            [print    or    type     full   name],     of

                           4 __________________________________________________ [print or type full address], declare

                           5 under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

                           6 Order that was issued by the United States District Court for the Eastern District of California on

                           7 ____________[date] in the case of Thomas D. Aldredge v. State Farm Mutual Automobile

                           8 Insurance Company, Case No. 2:19-CV-01140-JAM-KJN . I agree to comply with and to be bound

                           9 by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
                       10 so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

                       11 promise that I will not disclose in any manner any information or item that is subject to this

                       12 Stipulated Protective Order to any person or entity except in strict compliance with the provisions

                       13 of this Order. I further agree to submit to the jurisdiction of the United States District Court for the

                       14 Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

                       15 Order, even if such enforcement proceedings occur after termination of this action.

                       16             I hereby appoint __________________________ [print or type full name] of
                       17 _____________________________________________________________ [print or type full

                       18 address and telephone number] as my California agent for service of process in connection with this

                       19 action or any proceedings related to enforcement of this Stipulated Protective Order.

                       20             Date: ______________________________________
                       21             City and State where sworn and signed: _________________________________
                       22

                       23             Printed name: _______________________________
                       24

                       25             Signature: __________________________________
                       26

                       27

                       28
MCCORMICK, BARSTOW,
 SHEPPARD, WAYTE &
   CARRUTH LLP

                                                                STIPULATED PROTECTIVE ORDER
7647 NORTH FRESNO STREET
    FRESNO, CA 93720
